FILED
                           NOT FOR PUBLICATION                                APR 30 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEMARKAS S. KING,                                No. 10-17846

              Petitioner - Appellant,            D.C. No. 2:08-cv-01524-GEB-
                                                 DAD
  v.

ANTHONY HEDGPETH, Warden,                        MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                       Argued and Submitted April 20, 2012
                            San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Petitioner Demarkas S. King was convicted in California state court after a

jury trial for murder and attempted murder. He appeals the district court’s

dismissal of his 28 U.S.C. § 2254 petition in which he challenged the integrity of

the jury verdict. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The state trial court held a full evidentiary hearing on Juror No. 4’s multiple

claims of juror misconduct, including her own belatedly perceived bias. The court

found that she was not credible and that no juror misconduct had occurred. The

state court described the juror’s efforts to undo the verdict as “buyer’s remorse.”

      The parties dispute whether the state court’s adjudication should be

reviewed under the standard set forth in 28 U.S.C. § 2254(d)(2) or (e)(1).

Regardless of which provision applies, however, the decision of the state trial court

remains a credibility determination that is entitled to substantial deference. See

Maxwell v. Roe, 628 F.3d 486, 503 (9th Cir.), cert. denied, 132 S. Ct. 611 (2010).

That ruling was neither unreasonable nor clearly erroneous, because the record

contained ample support for the court’s determination. Juror No. 4’s version of

what happened was substantially contradicted by the testimony of virtually all of

the other jurors and, at most, only partially corroborated by the alternate juror and

Juror No. 2.

      There was no violation of King’s federal rights, and the petition was

properly denied.

      AFFIRMED.




                                           2